MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                        Sep 25 2019, 6:19 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kay A. Beehler                                           Curtis T. Hill, Jr.
Terre Haute, Indiana                                     Attorney General of Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Amanda Schmidtz,                                         September 25, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-315
        v.                                               Appeal from the Sullivan Superior
                                                         Court
State of Indiana,                                        The Honorable Hugh R. Hunt,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         77D01-1709-F4-671



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019               Page 1 of 16
                               Case Summary and Issues
[1]   Following a jury trial, Amanda L. Schmidtz was convicted of dealing in a

      schedule II controlled substance, a Level 4 felony, and found to be an habitual

      offender. The trial court sentenced Schmidtz to twelve years in the Indiana

      Department of Correction for the conviction, enhanced by fifteen years for the

      habitual offender finding. Schmidtz appeals, raising the following issues for our

      review: 1) whether the State adequately proved her identify as the person who

      committed the prior felony offenses on which the habitual offender finding was

      based, 2) whether the trial court abused its discretion in sentencing her, and 3)

      whether her twenty-seven year sentence is inappropriate in light of the nature of

      her offenses and her character. Concluding the evidence was sufficient to

      connect Schmidtz to the three prior felonies alleged in the habitual offender

      information, the trial court did not abuse its discretion in sentencing Schmidtz,

      and Schmidtz’s sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   In May 2017, a confidential informant working for the Sullivan County

      Sheriff’s Office purchased thirteen tablets of hydrocodone acetaminophen from

      Schmidtz, who had a valid prescription for the pills. The State charged

      Schmidtz with one count of dealing in a schedule II controlled substance, a

      Level 4 felony, and alleged that she was an habitual offender. The habitual

      offender count alleged Schmidtz had been previously convicted of three prior

      Class D felonies: 1) operating a vehicle while intoxicated endangering a person

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 2 of 16
      on February 20, 2008, in Vigo Superior Court cause number 84D05-1610-FD-

      3298 (“Cause 3298”); 2) operating a vehicle as an habitual traffic violator on

      June 17, 2011, in Sullivan Superior Court cause number 77D01-1007-FD-85

      (“Cause 85”); and 3) escape on April 27, 2012, in Sullivan Superior Court cause

      number 77D01-1108-FD-77 (“Cause 77”).


[3]   At trial, Schmidtz did not dispute that she sold the pills. See Transcript,

      Volume 3 at 5-6. She did, however, claim that she sold the pills under duress.

      Beginning in 2013, Schmidtz was involved in an abusive relationship with

      Jason Donovan. At some point, Donovan began living intermittently in

      Schmidtz’s home. He was physically and verbally abusive to Schmidtz and

      destructive to her property. Donovan would often steal Schmidtz’s prescription

      drugs and Schmidtz felt there was “was [not] any way to get around it, to get

      away from it” because if she did not give Donovan “whatever he wanted,

      which was mainly [her] medicine, then he didn’t have any problem with

      whatever he had to do to get them.” Tr., Vol. 2 at 245-46.


[4]   In early 2017, Donovan moved out of Schmidtz’s home and began residing

      with a friend, Steve Myers. On May 23, 2017, Myers called Schmidtz and said,

      “I got you[r] phone number from [Donovan], can I get some pills?” Id. at 249.

      When Schmidtz told him no, Myers said, “[W]e know you have your

      prescription, we know you got your script filled.” Id. Schmidtz believed that

      “[m]entioning [Donovan’s] name and leading me to believe that [the pills] were

      for [Donovan] was a threat to me.” Tr., Vol. 3 at 29. Schmidtz quoted Myers a

      price per pill that was so inflated she thought “maybe they’ll go somewhere else

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 3 of 16
      and leave me alone.” Tr., Vol. 2 at 250. Instead, Myers said he would come by

      the next day. Schmidtz felt like “a sitting duck, more or less, [because] they

      were coming to get ‘em and that was that.” Id. When Myers arrived on May

      24, Schmidtz thought Donovan might be waiting in the car and if she did not

      sell Myers the pills, Myers would “go out and say ‘she won’t give ‘em to me’

      and [Donovan] would come in and take ‘em and beat me up.” Tr., Vol. 3 at 3.

      Schmidtz sold Myers thirteen pills. Unbeknownst to Schmidtz, Myers was

      acting as a confidential informant for the police and when he visited Schmidtz

      that day, he was wearing a recording device that captured audio and video of

      the transaction.


[5]   A jury found Schmidtz guilty of dealing as charged in the first phase of the trial.

      Thereafter, the State presented evidence in the habitual offender phase, calling

      the Chief Probation Officer for Sullivan County and introducing through her

      certified records from three previous felony cases and one probation revocation

      proceeding against “Amanda L. Schmidtz.” On the basis of this evidence, the

      jury found the State had proved Schmidt to be an habitual offender.


[6]   At Schmidtz’s sentencing hearing, her children testified about the hardship that

      a lengthy sentence would be to their family and in particular, to Schmidtz’s

      grandchildren. They also testified about Schmidtz’s troubled relationship with

      Donovan. Schmidtz again testified about her relationship with Donovan and

      how she felt Myers’s call was an implicit threat against her from Donovan. She

      also testified that after her arrest, she worked as a confidential informant for the

      police for several months and participated in several controlled buys. Schmidtz

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 4 of 16
      acknowledged that her criminal record “is not that good, I know that[, but]

      when I actually did [those] offenses it was much farther in the past.” Tr., Vol. 3

      at 153. Finally, Schmidtz testified that although she had trouble with alcohol

      and drugs in the past, there was a lengthy period during which she had been

      clean and sober until becoming involved with Donovan.


[7]   The trial court acknowledged that Schmidtz did not have any convictions in the

      four or five years preceding this case but noted that this case was Schmidtz’s

      seventh felony conviction overall and “the Court has a real hard time getting

      past that. To me that shows a disdain for the law, an inability or unwillingness

      to abide by our laws here in this state.” Id. at 157. The trial court identified

      Schmidtz’s criminal history as an aggravating factor and found no mitigating

      factors. The trial court sentenced Schmidtz to twelve years in the Department

      of Correction for the dealing conviction, enhanced by fifteen years for the

      habitual offender finding, for a total sentence of twenty-seven years. Schmidtz

      now appeals.



                                 Discussion and Decision
                              I. Sufficiency of the Evidence
                                      A. Standard of Review
[8]   We consider a claim of insufficient evidence to support an habitual offender

      finding the same as any sufficiency claim. See Woods v. State, 939 N.E.2d 676,

      677 (Ind. Ct. App. 2010), trans. denied. Therefore, we consider only the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 5 of 16
       probative evidence and reasonable inferences supporting the verdict. Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or

       judge witness credibility, as that is the factfinder’s role, and we will affirm the

       adjudication unless no reasonable fact finder could find the elements of the

       crime proven beyond a reasonable doubt. Id. Evidence is sufficient if an

       inference may be reasonably drawn from it to support the judgment. Id. at 147.


                                   B. Habitual Offender Status
[9]    To establish that Schmidtz was an habitual offender, the State was required to

       show that she had accumulated three prior unrelated felony convictions and,

       because all the alleged predicate offenses were Class D felonies, that “not more

       than ten (10) years have elapsed between the time [she] was released from

       imprisonment, probation, or parole (whichever is latest) and the time [she]

       committed the current offense.” Ind. Code § 35-50-2-8(d) (2015). Schmidtz

       claims the evidence during the habitual offender phase of her trial was

       insufficient to establish her identity as the person who committed the predicate

       convictions alleged in the habitual offender count.


[10]   Here, the State offered the following certified documents to prove that Schmidtz

       was the same person convicted of the current offense as that convicted of the

       alleged predicate offenses:


           • As to Cause 3298: the information charging “Amanda L. Schmidtz”

               with Class D felony operating a vehicle while intoxicated endangering a

               person, the order accepting her plea of guilty and deferring the entry of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 6 of 16
               judgment and sentencing while she participates in Drug Court, and the

               sentencing order dated February 20, 2008, Tr., Vol. 1, Exhibit P at 25-32;

               documents showing Cause 3298 prompted a revocation of her probation

               in Sullivan County cause number 77D01-0309-FD-81 (“Cause 81”) after

               Schmidtz appeared in Sullivan Superior Court and admitted to violating

               the terms of her probation by being arrested and entering a Drug Court

               agreement in Cause 3298, id., Exhibit Q at 33-41;

           • As to Cause 85: the information charging “Amanda L. Schmidtz” with

               Class D felony operating a vehicle as an habitual traffic violator, and the

               sentencing order from June 17, 2011, that includes a probation

               component, id., Exhibit R at 42-44;

           • As to Cause 77: the information charging “Amanda L. Schmidtz” with

               Class D felony escape, and the change of plea and sentencing order from

               April 27, 2012, that includes a probation component, id., Exhibit S at 45-

               47; and

           • The testimony of Barbara Lance, chief probation officer in Sullivan

               County, who testified that she knew Schmidtz even before she became a

               probation officer, positively identified Schmidtz in court as the person

               against whom she filed a revocation probation in Cause 81 for her

               actions in Cause 3298, and positively identified her as “one and the

               same” person referenced in Causes 85 and 77, Tr., Vol. 3 at 72.


[11]   The State must introduce into evidence proper certified and authenticated

       records of the defendant’s prior felony convictions in order to prove beyond a

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 7 of 16
       reasonable doubt the fact of those prior convictions for purposes of adjudicating

       the defendant an habitual offender. Dexter v. State, 959 N.E.2d 235, 238 (Ind.

       2012). Although certified copies of judgments or commitments containing the

       same or similar name as the defendant may be introduced to prove the

       commission of prior felonies, there must be additional supporting evidence to

       identify the defendant as the same person named in the documents. Hernandez

       v. State, 716 N.E.2d 948, 953 (Ind. 1999). This proof of identity may be in the

       form of circumstantial evidence. Id. A sufficient connection between the

       documents and the defendant is made if the evidence yields logical and

       reasonable inferences from which the trier of fact may determine it was indeed

       the defendant who was convicted of the two felonies alleged. Id.


[12]   Here, “Amanda L. Schmidtz,” date of birth March 27, 1969, was charged with

       dealing in a schedule II controlled substance and alleged to be an habitual

       offender. See Appendix, Volume 2 at 14, 71. The certified documents admitted

       at trial to show prior felony convictions each name “Amanda L. Schmidtz” as

       the defendant. The charging information in Cause 3298 shows the defendant’s

       date of birth as March 27, 1969. Tr., Vol. 1, Exhibit P at 26. The sentencing

       order in Cause 85 shows the defendant was forty-two years of age in June 2011.

       Id., Exhibit R at 43. The sentencing order in Cause 77 shows the defendant was

       forty-three years of age in April 2012. Id., Exhibit S at 46. Thus, the name and

       date of birth/age of the defendant in each of those three prior felony cases are

       consistent with Schmidtz.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 8 of 16
[13]   Moreover, Lance testified to her familiarity with Schmidtz. As the chief

       probation officer in Sullivan County, Lance handles “all the felon cases[.]” Tr.,

       Vol. 3 at 64. Lance personally filed the petition to revoke in Cause 81 based on

       the Vigo County charges in Cause 3298 and appeared in court for the

       revocation hearing. Lance affirmed that “the Amanda Schmidtz that [was] on

       probation [in Cause 81] in 2007 and . . . [the] person who is referenced in

       [Cause 3298] is . . . in the courtroom today” and pointed her out. Id. at 68.1

       Lance also affirmed that the person convicted in Causes 85 and 77 was

       sentenced to probation in each case and that person and Schmidtz “are one and

       the same person[.]” Id. at 70, 72. Lance’s testimony shows a familiarity with

       Schmidtz and makes a sufficient connection between Schmidtz and the certified

       documents. See Oster v. State, 992 N.E.2d 871, 877-78 (Ind. Ct. App. 2013)

       (where certified documents introduced in habitual offender proceeding

       contained “several different . . . names” that were “sufficiently similar to

       support an inference that they refer to the same person” and a parole officer

       testified that he had supervised the defendant and the defendant was the same

       person named in the certified documents, the State produced sufficient evidence

       to sustain finding that defendant was an habitual offender), trans. denied.




       1
         Schmidtz contends the admission of Exhibit Q, referencing Cause 81 which was not one of the charged
       predicate offenses, was confusing and that the State attempted to use the probation revocation in Cause 81 as
       proof of Cause 3298. The State introduced Exhibit Q in order to show how Lance was aware of Cause 3298
       and able to identify Schmidtz as the perpetrator of that cause – the documents in Exhibit Q and Lance’s
       testimony show Lance and Schmidtz were both in court for the probation revocation hearing in Cause 81
       when Schmidtz admitted to the allegations of Cause 3298. This was necessary because Cause 3298
       originated out of a different county.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019                Page 9 of 16
[14]   The State produced sufficient evidence to prove Schmidtz’s identity as the

       person convicted of three previous felonies and therefore, produced sufficient

       evidence from which the jury could determine beyond a reasonable doubt that

       Schmidtz is an habitual offender.


                                             II. Sentencing
[15]   Schmidtz states her sentencing issue as whether “the sentence imposed is an

       abuse of the court’s discretion, and is inappropriate in light of the nature of the

       offense, and the character of Appellant Schmidtz.” Amended Brief of

       Appellant at 13. Her single argument commingles language applicable to both

       abuse of discretion and inappropriate sentence analyses. The two are separate

       inquiries and should be analyzed as such. See King v. State, 894 N.E.2d 265, 267

       (Ind. Ct. App. 2008). We have therefore attempted to separate her arguments

       on each issue and will address them in turn.


                                       A. Abuse of Discretion
[16]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

       N.E.2d 482, 490 (Ind. 2007). An abuse of discretion occurs if the decision is

       “clearly against the logic and effect of the facts and circumstances before the

       court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. The trial court can abuse its discretion by 1) issuing an

       inadequate sentencing statement, 2) finding aggravating or mitigating factors

       that are not supported by the record, 3) omitting factors that are clearly


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 10 of 16
       supported by the record and advanced for consideration, 4) or by finding factors

       that are improper as a matter of law. Laster v. State, 956 N.E.2d 187, 193 (Ind.

       Ct. App. 2011).


[17]   Schmidtz identifies several mitigating factors she believes were overlooked: 1)

       her crime did not cause or threaten serious harm to other persons or property;

       2) there are substantial grounds tending to excuse or justify her crime; 3) she

       had led a law-abiding life for a substantial period of time before committing this

       crime; and 4) her imprisonment would result in undue hardship to her family.

       See Ind. Code § 35-38-1-7.1.2 The finding of a mitigating factor is discretionary,

       and the trial court is neither obligated to accept the defendant’s argument as to

       what constitutes a mitigating factor nor required to give the same weight to

       mitigating evidence that the defendant would. Hunter v. State, 72 N.E.3d 928,

       935 (Ind. Ct. App. 2017), trans. denied. Furthermore, if the trial court declines

       to find the existence of a mitigating factor, it is not obligated to explain why it

       has found that the factor does not exist. Anglemyer, 868 N.E.2d at 493. On




       2
         Schmidtz generally notes “[t]wo separate aspects of the sentencing in this case [that] present troubling
       revelations.” Amended Br. of Appellant at 14. Schmidtz first alleges Lance “testified that her sentence
       recommendations in general are based in part on whether or not a defendant pleads guilty or goes to trial.”
       Id. In context, however, Lance simply indicated that taking responsibility is considered a mitigating factor
       that she takes into account when making a sentencing recommendation. See Tr., Vol. 3 at 145. We see
       nothing nefarious in this approach. Schmidtz next alleges the trial court’s remarks “indicate a philosophy
       that, because [Schmidtz] exercised her right to trial, there would be no leniency in the sentence.” Amended
       Br. of Appellant at 14. Again, in context, it appears the trial court was simply trying to clarify and
       understand Schmidtz’s point when she testified about her time as a confidential informant and how she
       believed the State “did [her] dirty[,]” and “gave [her] nothing for it.” Tr., Vol. 3 at 137-38. Moreover, the
       trial court’s remarks recognize that any leniency that might be extended to someone who pleaded guilty
       would not be applicable here. We do not believe the trial court’s remarks in context indicate a general
       sentencing philosophy of punishing those who exercise their right to trial.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019                Page 11 of 16
       appeal, a defendant must show “that the mitigating evidence is both significant

       and clearly supported by the record.” Hunter, 72 N.E.3d at 935.


[18]   Schmidtz has not shown that the proffered mitigating factors are significant or

       clearly supported by the record. The fact that her crime did not cause or

       threaten serious harm to other persons or property is not significant in light of

       the crime alleged. Her defense of duress was presented to and rejected by the

       jury and is therefore not supported by the record. The trial court acknowledged

       the length of time that had passed between Schmidtz’s last conviction and this

       crime, but also noted the number of convictions Schmidtz had accumulated

       weighed more heavily. And finally, every family suffers some hardship when a

       family member is incarcerated, but Schmidtz’s children and grandchildren do

       not rely on her for financial support and will suffer no hardship greater than

       that of any other convicted person’s family. The trial court did not abuse its

       discretion in failing to find any mitigating factors.


                                    B. Inappropriate Sentence
[19]   We may review and revise criminal sentences pursuant to the authority derived

       from Article 7, Section 6 of the Indiana Constitution. Indiana Appellate Rule

       7(B) empowers us to revise a sentence “if, after due consideration of the trial

       court’s decision, the Court finds that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Because a trial court’s

       judgment “should receive considerable deference[,]” Cardwell v. State, 895

       N.E.2d 1219, 1222 (Ind. 2008), our principal role is to “leaven the outliers,” id.

       at 1225. “Such deference should prevail unless overcome by compelling
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 12 of 16
       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The defendant

       bears the burden of persuading this court that his or her sentence is

       inappropriate, Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006), and we may

       look to any factors appearing in the record for such a determination, Stokes v.

       State, 947 N.E.2d 1033, 1038 (Ind. Ct. App. 2011), trans. denied. The question

       under Appellate Rule 7(B) analysis is “not whether another sentence is more

       appropriate” but rather “whether the sentence imposed is inappropriate.” King,

       894 N.E.2d at 268. Whether a sentence is inappropriate “turns on our sense of

       the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell,

       895 N.E.2d at 1224.


[20]   The nature of the offense references a defendant’s actions in comparison with

       the elements of the offense. Cannon v. State, 99 N.E.3d 274, 280 (Ind. Ct. App.

       2018), trans. denied. The nature of the offense can be analyzed by using the

       advisory sentence as a starting point. Anglemyer, 868 N.E.2d at 494. The

       sentencing range for dealing in a schedule II controlled substance, a Level 4

       felony, is two to twelve years, with an advisory sentence of six years. Ind. Code

       § 35-50-2-5.5.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 13 of 16
[21]   Schmidtz does not dispute that she sold thirteen of her prescription Norco pills

       to Myers. Norco3 is a basically an “opiate with Tylenol,” tr., vol. 2 at 144, that

       can be “very addictive[,]” id. at 142. Her offense was elevated from a Level 6

       felony to a Level 4 felony because she sold at least five grams but less than ten

       grams of the drug. Ind. Code § 35-48-4-2(a)(1)(C), (d)(1). The trial court noted

       that the video tape of the deal shows Schmidtz “laughing, . . . cackling, . . .

       someone selling drugs there because they wanted to and not because they were

       under duress.” Tr., Vol. 3 at 157. Indeed, Schmidtz was selling to someone she

       knew and alleged that if she did not sell the pills, she believed they would be

       stolen from her. But Schmidtz did not call the police to report the supposed

       threat or alert them to the coming transaction, and she willingly set an inflated

       price. Schmidtz has shown no compelling evidence portraying her offense in a

       positive light and therefore, we cannot say the nature of her offense warrants a

       different sentence.


[22]   The character of the offender refers to “general sentencing considerations and

       the relevant aggravating and mitigating circumstances.” Cannon, 99 N.E.3d at

       280. In conducting our review, we consider the aggravating and mitigating

       factors found by the trial court, but also any other factors appearing in the

       record. Walters v. State, 68 N.E.3d 1097, 1101 (Ind. Ct. App. 2017), trans.

       denied. One relevant factor in considering the character of the defendant is




       3
           Norco and Vicodin are among the brand names for hydrocodone acetaminophen. Tr., Vol. 2 at 141, 143.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019           Page 14 of 16
       criminal history. Wells v. State, 2 N.E.3d 123, 131 (Ind. Ct. App. 2014), trans.

       denied.


[23]   Schmidtz has a criminal record dating back to 1995. The majority of her

       criminal convictions – three misdemeanor and six felony convictions prior to

       this case – are substance abuse related. Lance testified at the sentencing hearing

       that Schmidtz was not a good candidate for a shorter sentence or a community

       corrections or probationary sentence because “[s]he does not do well on

       probation, she’s been revoked twice, she’s violated [her current] bond.” Tr.,

       Vol. 3 at 143. Schmidtz violated her current bond by being charged in two

       additional cases after being charged in this case; the trial court dismissed those

       cases on the State’s motion when it sentenced Schmidtz in this case. See

       Appealed Order at 2. Participating in additional criminal conduct even while in

       the midst of being prosecuted for this offense does not reflect well on

       Schmidtz’s character.


[24]   Schmidtz does not offer clear examples of her good character. She mentions

       her good relationship with her grandchildren and references her work as a

       confidential informant. She argues that there were substantial grounds to

       excuse or justify her actions. None of these things amount to compelling

       evidence that her character is so virtuous or consistently positive as to overcome

       her criminal history and current actions.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 15 of 16
[25]   Schmidtz has not met her burden of persuading us that her sentence is

       inappropriate in light of the nature of her offense and her character. Her

       twenty-seven-year aggregate sentence is therefore affirmed.



                                               Conclusion
[26]   The State presented sufficient evidence to show Schmidtz had committed three

       prior unrelated felonies and to prove that she was an habitual offender. The

       trial court did not abuse its discretion in sentencing Schmidtz and her sentence

       is not inappropriate. We therefore affirm the habitual offender finding and

       Schmidtz’s sentence.


[27]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-315 | September 25, 2019   Page 16 of 16